Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A (Figures 3A-3D) in the reply filed on March 14, 2022 is acknowledged.
In the reply, applicant identified as claims 1-5 and 9 as reading on the elected species A, figures 3A-3D. 
However, examiner notes that claim 9 is specific to non-elected Species E, figure 9, and is therefore withdrawn. 
Additionally, examiner notes that Claims 10 and 11 do read on the elected species and can be examined along with claims 1-5. 
In summary:
Claims 1-5, 10 and 11 have been examined
Claims 6-9 have been withdrawn as they are directed to non-elected species. 






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leng (US 11,274,494). 
Leng discloses:
Claim 1: An extension ladder (figures 1, 2) comprising: 
a base section (20) having a first box shaped base rail (LH 22) having a base side (see below) and a groove (formed by lug 26) extending along the base side (figures 3-4c), a second box shaped base rail (RH 22) in parallel and spaced relation to the first box shaped base rail (figures 1-3), and base rungs (24) attached to the first and second box shaped base rails (figures 2, 3); and 
a fly section (10) having a first box shaped fly rail (LH 12), a follower bracket (16) attached to the first box shaped fly rail and extending outward toward the first box shaped base rail (figures 3a, 4a, 4c), the groove is sized to engage the follower bracket (see below) which constrains the fly section to have limited motion relative to the base section and a left to right and front to rear directions while permitting the fly section to slide freely relative to the base section when the fly section is extended, a second box shaped fly rail in parallel and spaced relation to the first box shaped fly rail and fly rungs attached to the first and second box shaped fly rails (figures 1-4c)
Claim 2: The extension ladder of claim 1 wherein the first box shaped base rail has a web and a flange, the groove formed in the web or formed by the flange extending beyond the web (see below).  

    PNG
    media_image1.png
    540
    576
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leng as applied to claims 1 and 2 above, and further in view of GB1198512.  
Re: Claim 3 Leng discloses the first box shaped fly rail (LH 12) has a fly side which opposes the web of the first box shaped base rail (see above), and the follower bracket (16) attached to the fly side (see above & figures 4a,4c), but does not disclose the follower bracket to be attached by fasteners.  
However, GB1198512 teaches: the follower bracket (26 or 46; figures 7, 8) is attached by fasteners (29, 49; figures 7, 8) to the fly side (figures 7, 8).  

    PNG
    media_image2.png
    285
    386
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the follower bracket of Leng using fasteners, as taught by GB1198512, for the obvious reason that it would allow a user to replace a follower bracket should it become damaged or unsafe, without having to replace the entire ladder rail.

With respect to claims 4, 5, 10 and 11 Lang discloses:
Claim 4: wherein the groove is in parallel with the fly side (fly side and groove extend longitudinally parallel to one another), and the web has a first face (see below), a second face directly extending from the first face away from the fly side (see below), and a third face (see below) directly extending from the second face and in parallel with the first face, the second and third faces are part of the groove (see below).  

    PNG
    media_image3.png
    928
    1036
    media_image3.png
    Greyscale

Claim 5 wherein the follower bracket (16) is L-shaped with a first portion directly attached to the fly side and a second portion directly extending outwards from the first portion which fits in the groove.

    PNG
    media_image4.png
    918
    1055
    media_image4.png
    Greyscale





Claim 10: wherein the groove has a fourth face directly extending from the third face and in parallel with the second face, and a fifth face directly extending from the fourth face and in parallel with the third face, the fifth face directly extending from the flange, the second face and the third face and the fourth face forming the groove (see below).  

    PNG
    media_image3.png
    928
    1036
    media_image3.png
    Greyscale



NOTE: claim 10 and 11 are directed to different groove structures/options; an alternate rejection of claim 4, leading to the alternate grove structure/option of claim 11 follows on the next page. 
Claim 4: wherein the groove is in parallel with the fly side (fly side and groove extend longitudinally parallel to one another), and the web has a first face (see below), a second face directly extending from the first face away from the fly side (see below), and a third face (see below) directly extending from the second face and in parallel with the first face, the second and third faces are part of the groove (see below).  
Claim 5 wherein the follower bracket (16) is L-shaped with a first portion directly attached to the fly side and a second portion directly extending outwards from the first portion which fits in the groove (see image with claim 5 above)
Claim 11: wherein the third face directly extends from the flange, the second face and the third face and the flange forming the groove (see below).

    PNG
    media_image5.png
    1025
    1043
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634